Case 2:20-cv-00738-TSZ Document 16-4 Filed 06/08/20 Page 1 of 2




                   Exhibit 4
                Case 2:20-cv-00738-TSZ Document 16-4 Filed 06/08/20 Page 2 of 2


  From:    admin@usachipss.com
Subject:   notification usachips
   Date:   May 20, 2020 at 2:45 AM
     To:   mygreenfrog mygreenfrog@gmail.com




       Hello
       Thanks much for your order, sorry to tell you that because of Nintendo lawsuit, our site will be changed
       to another domain, but all your orders will be shipped out as usual and please join in our Discord server
       https://discord.gg/BfpgeWQ to wait for our new domain, thanks much and if you want to complete the SX
       Core&SX Lite pre-order, wait for 24 hours later, you can continue your payment in that new site, thanks.


       Best Regards
       http://nerged.com


           admin@usachipss.com
